Exhibit estin Realty Mortgage I, Inc. Announces Changes to the Share Repurchase Program Las Vegas – November 13, 2008 – Vestin Realty Mortgage I, Inc. (Nasdaq: VRTA) a real estate investment trust (the "Company") announced that its Board of Directors on February 21, 2008 authorized the repurchase of up to $5 million worth of the Company’s common stock (the "Repurchase Program").To date the Company has not repurchased any shares of its common stock pursuant to the Repurchase Program.After considering current market conditions, a special committee of the Company’s Board of Directors on November 12, 2008, consisting solely of the independent directors, authorized the Company to make repurchases of the Company's common stock pursuant to the Repurchase Program that do not comply with all of the requirements of the safe harbor provided by SEC Rule 10b-18.The Company will implement measures that are designed to prevent its repurchases from having a manipulative effect upon the price of its common stock.In addition, the Company will continue to comply with all other rules and regulations of the SEC in repurchasing its common stock. The Company is not obligated to purchase any additional shares under the Repurchase Program.Subject to applicable legal requirements, repurchases may be made at such times and in such amounts as the Company's management deems appropriate.The Repurchase Program may be discontinued or terminated at any time and the Company has not established a date for completion of the Repurchase Program.The repurchases will be financed from the Company's available cash. As of November 13, 2008, the Company had 6,875,066 shares of common stock outstanding. About Vestin Realty Mortgage I, Inc. Vestin Realty Mortgage I, Inc. is a real estate investment trust (“REIT”) that invests in commercial real estate loans.As of September 30, 2008, Vestin
